Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 in the reply filed on February 15, 2022 is acknowledged with appreciation.  Claims 8-20 are withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2013/0183660) in view of Carroll et al (US 2016/0035956).s 
	Claim 1:  Yu teaches an apparatus comprising multiple microdevices which comprise a probe generator and piezoelectrical lines and optical transmission lines (Yu, para. 0059).  The probe generator with piezoelectrical lines of Yu is equivalent to the claimed biological interface including multilayered piezoelectric amplifier, and the optical transmission lines of Yu are equivalent to the claimed transducer structure.  Yu also teaches a funnel (i.e. channel) between a probing microdevice and a detecting microdevice; the channel is a carbon nanotube (Yu, para. 0038-0039).  Thus, the channel comprising carbon nanotubes of Yu is equivalent to the claimed carbon nanotube funnels.  Yu does not provide specific materials suitable in each microdevice of the apparatus.  Carroll teaches a thermoelectric apparatus comprising an interfacial transition region comprising nanoparticles of p-type layers mixing with nanoparticles of n-type layers wherein the interfacial region serves as rectifiers for voltage output (Carroll, para. 0010).  Thus, the interfacial transition region of Carroll serves as the piezoelectrical lines of Yu and thus equivalent to the claimed multilayered piezoelectric amplifier.  Carroll teaches that the interfacial transition region comprises piezo nanocrystals (i.e. semiconductor nanoparticles) and carbon nanotubes (Carroll, para. 0011) which are dispersed in a matrix of piezo polymer (Carroll, para. 0012 and 0016).  Carroll further teaches an upconverter region comprising quantum dots and a fiber substrate (Carroll, para. 0133 and 0175), and thus the upconverter region is equivalent to the claimed transducer structure or the optical transmission lines of Yu.  In light of Carroll’s teaching, the PHOSITA would have found it obvious to utilize the materials taught by Carroll in the microdevices to arrive at the apparatus taught by Yu.
	Claim 2:  The polymer to nanoparticle ratio is from 1:10 to 1:01 (Carroll, para. 0116) which is within and overlapping the claimed range of 70:30 to 85:15.

	Claim 4:  Yu suggests lead zirconate as the piezoelectric material (Yu, para. 0071).  
	Claim 5:  Carroll teaches quantum dots including CdSe and CdTe (Carroll, para. 0133).
	Claim 6:  The fiber structure includes silica fiberglass (Carroll, para . 0175).
	
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art references teach a multilayered piezoelectric amplifier comprising carbon nanotubes in funnel shape. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



February 26, 2022